DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: Claims 1-20 are cancelled.  Claims 21-29 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer US Patent Application Publication 2007/0225669.

As to claims 21 and 24, Dyer teaches an absorbent article 100, the absorbent article comprising: 
a topsheet 10 having a body contacting surface and a lower surface
opposite the body contacting surface,

 a backsheet 50 joined to the topsheet; and 

an absorbent core 20 disposed between the topsheet and the backsheet (Figure 1; paragraph 0041), 

wherein the absorbent core comprises an upper layer 30 comprising an upper surface and a lower surface opposite the upper surface and 
a lower layer 40 comprising an upper surface and a lower surface opposite the upper surface, the upper layer 30 comprising an open celled foam (paragraph 0036) and the lower layer 40 comprising a fibrous network (paragraph 0026) and superabsorbent polymer (paragraph 0033).

 Figures 1 and 2 of Dyer show the absorbent articles, which characteristically have a transverse and longitudinal centerline. The absorbent core upper layer 30 perimeter is divided by the upper layer transverse center line into a first section and a second section (forward and rear).

Dyer does not specifically teach the upper layer has a surface area section
greater than another surface area section by the claimed 5% or the second transverse axis is 5cm or less from the first transverse axis. However, Dyer teaches a layered structure can encompass complex shapes and sizes (paragraph 0023). Additionally, Dyer incorporates by reference Dyer et al. USPN5387207 who incorporates by reference Young et al. USPN 5147345 who teaches an upper absorbent layer or fluid acquisition/distribution component of open-celled polymer foam (Figures 2-4). The upper absorbent layer of Young has various configurations where the upper layer is asymmetric, in which sections of the upper layer would have smaller and larger dimensions. Additionally, Young teaches configurations where the upper layer is
smaller than the lower layer. It would have been obvious to one having ordinary skill in
the art at the time the invention was originally filed to provide the claimed structure since
Dyer and Young teach various configurations are possible and one would be able to
determine the specific configuration for the desired performance since such a
modification would have involved a mere change in the shape of the component, which
Dyer and Young both teach is acceptable. A change in shape is generally recognized
as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149
USPQ 47 (CCPA 1966).


As to claim 22,  the topsheet comprises apertures (Dyer paragraph 0044).

As to claim 23, Dyer in paragraph 0041 incorporates by reference Dyer USPN 5387207 who teaches an absorbent having an open celled foam comprising a HIPE foam (Dyer ‘207 Abstract).  Dyer descries the foam as having voids (Figure 1; col. 6, lines 11-16; col. 7, lines 51-58) and the pore volume as a measure of the openings in the foam structure (Col. 14, lines 20-22. Thus, the open celled HIPE comprises apertures as broadly as claimed.

As to claim 25, the open celled foam comprises polyurethane (paragraph
0036).


As to claim 26, Dyer in paragraph 0041 incorporates by reference Dyer USPN 5387207 who teaches an absorbent having an open celled foam comprising a HIPE foam (Dyer ‘207 Abstract).

As to claim 27, the claims recites ‘ the lower layer has a lower layer upper surface having a lower layer surface area, and the upper layer surface area is no greater than 95% of the lower layer surface area’.  Dyer does not specifically teach the claimed percentage however, Dyer teaches the upper layer can be an acquisition layer (paragraph 0023).  Dyer further incorporates by reference at paragraph 0041, Dyer USPN 5387207 who teaches an absorbent having an upper acquisition layer 51 and a lower absorbent 52 where the acquisition layer 51 has a smaller surface area than the underlying core 52. (Dyer ‘207 Figure 5; col. 30, lines 40-55; col. 31, lines 13-19).  While Dyer/Dyer’207 does not specifically teach the claimed percentage, the prior art teaches the general condition of the upper layer being smaller than the lower layer. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the upper layer surface area no greater than 95% of the lower layer surface area, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.   
	 
As to claim 28, the open celled foam has a thickness between about 0.8 mm to about 3.5 mm (Dyer paragraph 0008).

As to claim 29, the absorbent core has a total thickness between about 0.8 mm to about
18 mm (paragraph 0036).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7 of U.S. Patent No. 10583053. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781